DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-19 in the reply filed on 07 January 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending; Claims 1-2 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 3-19 are subject to examination on the merits.

Priority
The instant application claims benefit of US Provisional application 62/824,534 filed 27 March 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 January 2021 has been considered by the examiner.  See initialed and signed PTO/SB/08. 
Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 is objected to as it is recites the misspelled word “activing” (presumably rather than activating).  
Claims 12 and 17 objected to because of the following informalities:  
Claims 12 and 17 are objected to because the “gene” epimerase is not a gene but rather the name of an enzyme.  Presumably this gene should be epi.
Appropriate corrections are required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 11 and 12 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant cyanobacterium comprising an exogenous gene expressing an exogenous Sfp-type phosphpantetheinyl transferase (PPTase) and an exogenous gene capable of expressing an enzyme that catalyzes the formation of RNA from DNA in the 5’ to 3’ direction (e.g. RNA polymerase) which is under the control of a tightly regulated riboswitch; or wherein the plurality of genes on one or more plasmids that work together to produce an exogenous PPTase are sfp and T7 gene 1, wherein the later is under the control of a tightly regulated riboswitch, does not reasonably provide enablement for a recombinant cyanobacterium comprising an exogenous gene expressing an exogenous .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to a recombinant cyanobacterium comprising an exogenous gene expressing an exogenous Sfp-type phosphpantetheinyl transferase (PPTase) and an exogenous RNA polymerase gene/T7 gene 1 wherein said expression E. coli and was also successfully applied for expressing luxAB in Anabaena39. Yet due to limited number of tightly regulated inducible promoters and the toxicity of the constitutive overexpression of the T7 RNA polymerase in E. coli and Synechocystis, our attempts to use the T7 RNA polymerase and T7 promoter to express EFE in Synechocystis was unsuccessful (data not shown).”  Thus, there is considerable unpredictability of being able to express said T7 RNA polymerase in cyanobacteria, which would lead to a considerable amount of under experimentation for those skilled in the art.  
As such, the breadth of claims exceed that which is enabled because the amount of direction and guidance in the specification and working examples coupled with what is known in the art suggests that the instant method claims will be highly unpredictable thus leading one skilled in the art to a huge amount of undue experimentation, despite the high level of skill of said artisan.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Scientific Reports, 2017 – cited herein).
Yang et al. teach:
Regarding claims 3 and 4, a recombinant Synechocystis comprising exogenous sfp genes encoding Sfp-type phosphopantetheinyl transferase (PPTase) from a variety of sources including: Bacillus subtilis, Anabaena, Fischerella sp., Microcystis aeruginosa, Synechocystis sp., and Synechocystis elongates (See Figure 1 and Materials and Methods, p. 2; p. 7, middle paragraph & Supplemental Figure S7).  Yang et al. Synechocystis mutants which express either sfp or two other Sfp-type phosphopantetheinyl transferases (an Anabaena or Microcystis) are capable of activating Synechocystis carrier proteins for the synthesis of essential fatty acids (See p. 7, middle paragraph).  In addition, they indicate said mutants can be useful for the heterologous production of various cyanobacterial polyketides, nonribosomal peptides or hybrids thereof (See last line of middle paragraph, p. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-11, 13-14 and 18-19 are rejected as being unpatentable over Yang et al. as applied to claims 3 and 4 above, and further in view of Menendez-Bravo et al. (2014, cited on IDS).
	The teachings of Yang et al. are described above and incorporated into the instant rejection.  Yang et al., however, do not teach further expressing a polyketide synthase such as mas, nor expressing a plurality of genes on a plasmid to produce a polyketide which are: mas, fadD28 and papA5.
	Menendez-Bravo et al. teach introducing a recombinant biosynthetic pathway for polyketide synthesis as found in Mycobacterium and introducing said pathway into a foreign host for polyketide synthesis, wherein said hosts express an sfp polypeptide mas, fadD28 and papA5 expressed on one or more plasmids (See Supplementary Materials and Methods and Results, Section 3.1).  The expression of said genes resulted in the production of a variety of polyketides (See Figure 3).  As an additional method of increasing polyketide production in the host cell, they instead introduced a plasmid into a different strain that expressed sfp and further expressed the genes accA2-pccB-pccE and found this also increased polyketide production (Strains RQ1, RQ2), even to a greater extent than the mas-fadD28-papA5 (strain K207-3) (See Results 3.3 and Supplementary Figure S4).   
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to introduce the polyketide biosynthetic pathway from Mycobacterium which includes three genes: mas, fadD28 and papA5 or the accA2, pccB and pccE genes as taught by Menendez-Bravo and to instead put these artificial pathways into the Synechocystis hosts that already have sfp or other  Sfp-type phosphopantetheinyl transferases (Anabaena or Microcystis sfp-like PPTase) that are capable of activating Synechocystis carrier proteins being expressed therein, because Yang et al. teach these host cells will be useful for heterologous production of various cyanobacterial polyketides.  One skilled in the art would be motivated to utilize the teachings of Menendez-Bravo et al. in the recombinant Synechocystis strains that express exogenous sfp of Yang et al. because of the success of Menendez-Bravo et al. and also because Yang et al. specifically suggest that their exogenous sfp expressing Synechocystis can be specifically utilized for heterologous polyketide synthesis.  One skilled in the art would have a reasonable expectation of success in utilizing the Mycobacterium polypeptide synthesis genes of mas, fadD28 and papA5 in the Synechocystis host that express exogenous sfp given each of Yang et al. and Menendez-Bravo et al. successes and given that Yang et al. state that characterization and expression of functional sfp PPTases was the hurdle that needed to be cleared in order to utilize cyanobacteria for biotechnological and biomedical applications (see Abstract).  
	Thus, the references when combined render the instant claims as prima facie obvious.
	
 Claims 6-14 and 18-19 are rejected as being unpatentable over Yang et al., as applied to claims 3 and 4 above, and further in view of Gramajo et al. (US 2016/0053271 – cited herein).
	The teachings of Yang et al. are described above and incorporated into the instant rejection.  Yang et al., however, do not teach further expressing a polyketide exogenous gene carboxyacyl-CoA synthesis enzyme such as mutA, mutB and one that catalyzes stereochemical inversion around an asymmetric carbon atom such as an epimerase gene.
Gramajo et al. teach construction of an artificial polyketide synthesis pathway in a host cell that utilizes the precursors malonyl-CoA, which it does not normally produce, by introducing into said host the following genes: 
	sfp (paragraph 0196), and either of accA1-ppcB-ppcE or matB or mutA/mutB/epimerase (paragraphs 0198 and 201) were introduced to make strain MB01 (See paragraphs 0199-0201), and then genes mas-papA5-fadD28 were introduced into that strain (See paragraph 0201-0202) and tested for polyketide  
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to introduce the polyketide biosynthetic pathway from Mycobacterium which includes three genes: mas, fadD28 and papA5 and the accA2, pccB and pccE genes as taught by Gamajo et al. and to instead put these artificial pathways into the Synechocystis hosts that also already have sfp or other Sfp-type phosphopantetheinyl transferases (Anabaena or Microcystis sfp-like PPTase) that are capable of activating Synechocystis carrier proteins being expressed therein, because Yang et al. teach these host cells will be useful for heterologous production of various cyanobacterial polyketides.  One skilled in the art would be motivated to utilize the teachings of Gamajo et al. in the recombinant Synechocystis strains that express exogenous sfp of Yang et al. because of the success of Gamajo et al. and also because Yang et al. specifically suggest that their exogenous sfp expressing Synechocystis can be specifically utilized for heterologous polyketide synthesis in cyanobacteria, which produce structurally and functionally diverse kinds of polyketides.  One skilled in the art would have a reasonable expectation of success in utilizing the Mycobacterium polypeptide synthesis genes of mas, fadD28 and papA5 in the Synechocystis host that express exogenous sfp given each of Yang et al. and Gamajo et al. successes.  
	Thus, the references when combined render the instant claims as prima facie obvious.

Reference of Interest – Not Relied Upon
Santi et al. 2004/0005672 – cited herein.
	Santi et al. teach introducing a recombinant biosynthetic pathway for polyketide synthesis by introducing said recombinant biosynthetic pathway into a foreign host for polyketide synthesis.  Specifically, mutA and mutB, which encode the A and B subunits of a methylmalonyl-CoA mutase, and a methylmalonyl-CoA epimerase (which is an enzyme that catalyzes stereochemical inversion around an asymmetric carbon center – paragraph 0213) genes are introduced and the enzymes overexpressed (See Examples 1 and 6).  An additional exogenous polyketide synthase is expressed in said E. coli as well.  This results in the production of the polyketide 6-dEB.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 March 2021